74 S.E.2d 338 (1953)
237 N.C. 78
PARKER
v.
ANSON COUNTY et al.
No. 605.
Supreme Court of North Carolina.
January 30, 1953.
*341 Banks D. Thomas, Wadesboro, and J. C. Sedberry, Charlotte, for plaintiff appellant.
Taylor, Kitchin & Taylor, Wadesboro, for defendant appellees.
BARNHILL, Justice.
This Court in recent decisions has fully discussed the law controlling elections on school capital outlay bonds, the right of the proper officials to divert or transfer the proceeds of such bonds to other projects, the authority of the local school administrative unit on the one hand, and of the board of county commissioners on the other, in respect to school administration; the provision of funds for the erection, enlargement, remodeling, and repair of school buildings, and like questions which are either directly or indirectly at issue on this appeal. Waldrop v. Hodges, 230 N.C. 370, 53 S.E.2d 263; Feezor v. Siceloff, 232 N.C. 563, 61 S.E.2d 714; Gore v. Columbus County, 232 N.C. 636, 61 S.E.2d 890; Mauldin v. McAden, 234 N.C. 501, 67 S.E.2d 647; Atkins v. McAden, 229 N.C. 752, 51 S.E.2d 484; Johnson v. Marrow, 228 N.C. 58, 44 S.E.2d 468; Wayne County Board of Education v. Lewis, 231 N.C. 661, 58 S.E.2d 725; Kreeger v. Drummond, 235 N.C. 8, 68 S.E.2d 800; Edwards v. Board of Education, 235 N.C. 345, 70 S.E.2d 170; Reeves v. Board of Education, 204 N.C. 74, 167 S.E. 454. Any further general discussion at this time would serve no useful purpose. We shall, therefore, confine our discussion to the specific material questions posed for decision.
The exceptive assignments of error in the record are directed primarily to (1) findings of fact and conclusions of law made by the court below, and (2) the failure and refusal of the court to find certain facts and conclusions tendered and proposed by plaintiff. The material assignments present for decision these questions:
1. Was the bond order supported by resolutions filed by the proper school authorities of the county?
2. Did the ballots on Proposition No. 1 used in the election comply with the requirements of law or were they so confusing in phraseology and form as to invalidate the election?
3. Does the proposed bond issue exceed the net school indebtedness permitted by law, G.S. § 153-87?
4. Did all the electors of the County, including those residing within the bounds of the municipal school administrative units, have a right to vote in said election?
5. Was the submission of Proposition No. 2 authorized, and, if not, did the submission thereof together with Proposition No. 1 so confuse the question of the bond issue as to render the election void?
6. Does the Board of Commissioners have authority to abandon the project for a new high school and auxiliary buildings in the northwestern section of the county and substitute in lieu thereof a central high school in Wadesboro?
1. Resolutions of School Administrative Units. The three school administrative units filed with the Board of Commissioners identical resolutions. They disclose that the governing authorities of the three units had, in conference, agreed that the school plant facilities set forth in the *342 several resolutions are needed for the maintenance of the public schools in the County and should be provided. Each resolution details the several proposed projects within the county and within each municipal school administrative unit. They comply with the requirements of G.S. § 115-83. Each presented the proposed school plant facilities of the administrative unit in behalf of which it was filed. If it was necessary for the County Board of Education to propose the necessary projects for all three units, this was done. If, on the other hand, it is required that each unit file a petition setting forth its particular needs, then such petitions were filed, and the inclusion therein of projects not within the particular unit may be treated as mere surplusage. In any event the filing of the three petitions and the contents thereof disclose a commendable spirit of cooperation existing between the three units.
2. Ballots. The County Finance Act, now G.S. Ch. 153, Art. 9, was adopted in 1927, Ch. 81, P.L. 1927. It provides for the issuance of bonds for the erection and purchase of school houses, G.S. § 153-77(a), and prescribes the form of ballot to be used in an election held to obtain approval by the electorate of a bond issue to finance the same. G.S. § 153-96. The latter section is in part as follows:
"The form of the question as stated on the ballot shall be in substantially the words: `For the order authorizing $____ bonds (briefly stating the purpose) and a tax therefor' and `Against the order authorizing $____ bonds (briefly stating the purpose) and a tax therefor.'"
The Election Laws Act of 1929, Ch. 164, P.L. 1929, now G.S. Ch. 163, Art. 20, likewise makes provision for elections which shall apply "to all counties * * * and school districts * * *", G.S. § 163-148, and "shall apply to and control all elections for the issuance of bonds * * *. And the form of ballot in such elections shall be a statement of the question, with provisions to be answered `Yes' or `No' or `For' or `Against' as the case may be", G.S. § 163-150.
Whether the adoption of the latter statute in effect repealed the bond provisions of the County Finance Act, particularly in respect to the form of the ballots to be used, is immaterial here. Both statutes were brought forward and reenacted in the Act of 1943 which is known as our General Statutes. They are now in full force and effect. And as they relate to the same subject matter, they must be construed in pari materia. State v. Hill, 236 N.C. 704, 70 S.E.2d 570, and cases cited.
Unfortunately, many successive Acts of the Legislature relating to the same subject matter are brought forward in the General Statutes without any attempt to eliminate provisions which were repealed by later provisions or reenactments of the same statute or by other independent Acts relating to the same subject matter so that, in many respects, the General Statutes Act is a compilation rather than a codification of our statute law. The inevitable effect is to create conflicts and inconsistencies which must be resolved by the Court as occasion arises. But we find no material conflict here.
The ballot used in the bond election, in the beginning, states the question submitted for the approval or disapproval of the voters. This is followed by a brief statement of the purposes for which the proceeds of the proposed bonds are to be used. Each project is listed separately and is as brief as an intelligent statement thereof will permit. It incorporates the statement that a tax will be levied to pay the principal of and interest on the bonds in the event the bond issue is approved. This is followed by "squares opposite the affirmative and negative forms" and instructions as to how the ballot should be marked. We can find nothing here inconsistent with the provisions of the statutes prescribing the form of the ballot to be used, either as contained in the County Finance Act or the Election Laws Statute. Instead, it would seem to be clear that the ballot is "substantially" in the form prescribed.
It is true the number of projects to be financed by the proposed bond issue, which were wisely incorporated in the ballot for the information of the voters, makes it *343 somewhat longer than the usual ballot. Yet this creates no "confusion" such as would mislead intelligent voters. Nor is the use of the words "yes" and "no" rather than "for" and "against" of any material significance.
3. Debt Limitation. The County of Anson has assumed all bonds and other indebtedness of all school districts in Anson County including city administrative units and districts formerly known as special charter districts. The court below so found and its findings are supported by the record. This being true, the County was authorized to issue bonds in an amount equal to eight per cent of "The assessed valuation of property as last fixed for county taxation." G.S. §§ 153-83, 153-87. The proposed bond issue amounts to a fraction more than six per cent of such valuation. It follows that it is not in excess of the amount permitted by law.
4. Electors Entitled to Vote. It is the duty of the county to provide the funds required to furnish the necessary school plant facilities whether such facilities are located within or without the bounds of a local municipal school administrative unit, G.S. § 115-83, and to levy a county-wide tax for the payment thereof, G.S. § 153-77. An election to obtain the approval of a proposed school facilities bond issue is county wide in scope. G.S. §§ 153-91, 153-93. Reeves v. Wayne County Board of Education, supra. Those who may be subjected to the payment of the tax levied to pay the bonds and who are otherwise qualified to vote have a right to participate in a school bond election.
5. Proposition No. 2. The submission of this proposition and the subsequent decision to abandon the construction of a new high school in the northwestern section of the County represents the unilateral action of the Board of Commissioners of the County. There is nothing in the record to indicate that the Board of Education in any wise approved its action in respect thereto. The question of the validity of such action relates primarily to the abandonment of one of the projects proposed by the County school authorities and approved by the Board of Commissioners. It will be so treated, although what is here said applies with equal force to the two municipal school administrative units in the County.
While the statute, G.S. § 153-93, permits the submission of more than one question or proposal in one and the same election, this contemplates questions authorized by law. The second proposal submitted by the Board of Commissioners was without statutory sanction. Certainly it constitutes no mandate. Instead, it was wholly advisory in nature and the Board was without authority to include it in the proposal for a school bond election submitted to the voters for their approval. Even so, we do not perceive that its action in so doing so complicated the election or so confused the voters as to render the election void. Certainly there is nothing in the record which tends to support the contention that the election should be invalidated on that ground.
6. Abandonment of Project for New High School in Northwestern Section of County. The appellee Board of Commissioners, in justification of its action in attempting to abandon the project for a new high school and to establish a central high school at Wadesboro, leans heavily on the language used in the statute, G.S. § 115-83, and in a number of our decisions above cited to the effect that it is the duty of the Board of Commissioners to determine what expenditures shall be made for the erection, repair, and equipment of school buildings in the County. G.S. § 115-83; Johnson v. Marrow, supra; Atkins v. McAden, supra. But this provision of the statute as construed by us may not be lifted out of its context so as to universalize its meaning and vest in the Commissioners an unqualified, unlimited right to determine, of their own motion, at any time, and under any and all conditions, what expenditures are necessary to provide the county with the necessary school buildings and equipment. Poindexter v. Johnson Motor Lines, 235 N.C. 286, 69 S.E.2d 495, and cases cited. The procedure necessary to vest the Board with the power to exercise the right, and the conditions under *344 which such power is invoked, is prescribed by the statute, G.S. Ch. 115, Art. 10. It is definitely limited in scope. Waldrop v. Hodges, supra; Gore v. Columbus County, supra.
Speaking to the subject in Atkins v. McAden, supra, Denny, J., says [229 N.C. 752, 51 S.E.2d 487]: "This control over the expenditure of funds for the erection, repair and equipment of school buildings by the board of county commissioners, will not be construed so as to interfere with the exclusive control of the schools vested in the county board of education or the trustees of an administrative unit." See also School Commissioners v. Board of Aldermen, 158 N.C. 191, 73 S.E. 905.
The authority to operate the schools is vested in the Board of Education of the County. It determines, in the first instance, what buildings require enlargement or remodeling and whether new buildings are needed. It decides the location for school buildings and selects the sites for new ones. Atkins v. McAden, supra. It surveys annually the needs of the county school system in respect to school plant facilities and equipment and by resolution presents its plan to the Board of Commissioners. Then, and only then, it becomes the duty of the Board of Commissioners to determine what expenditures, if any, proposed for such purposes by the Board of Education, are necessary. When it determines that funds are necessary for any one or all of the proposed projects, then it must furnish the funds necessary to provide the facilities incorporated in the approved projects.
The right of the Board of Commissioners to determine what expenditures shall be made arises when a proposal for the expenditure of funds for school facilities is made by the Board of Education. Having determined that question and having provided the funds it deems necessary, its jurisdiction ends and the authority to execute the plan of enlargement or improvement reverts to the Board of Education. It selects and purchases new sites, approves the plans for the erection of new buildings or the remodeling or enlarging of old buildings. It lets the contracts, supervises the construction, and expends the funds.
We do not mean to say, however, that a plan once adopted must be adhered to under any and all conditions. The Board of Education and the Board of Commissioners have limited authority to alter the plan or to abandon particular projects.
Any change in plan must be initiated by the Board of Education. Then the Board of Commissioners, acting in good faith, may, in proper cases, after finding the facts required by statute, determine whether the reallocation of funds or the change in plans is or is not necessary and approve or disapprove the expenditure of the funds theretofore furnished by it for the execution of the amended plan.
Here the Board of Education and the Wadesboro school administrative unit submitted plans which contemplated the erection of a new high school in the northwestern section of the County within the jurisdiction of the County Board and the enlargement of the high school within the jurisdiction of the Wadesboro school administrative unit. These plans were approved by the Board of Commissioners, and it found as a fact that it is necessary to provide the funds therefor. Both projects were incorporated in the bond resolution. Signs were erected on the site selected for the new high school before the election so that the electors might be fully advised as to its proposed location. The project for a new high school was submitted to and approved by the voters. Fair play demands that defendants keep faith with the electors and use the proceeds for the purposes for which the bonds were authorized, Waldrop v. Hodges, supra, unless some sound and compelling reason is made to appear why the original plan should be modified or one of the projects included therein should be abandoned. The procedure for determining the extent to which and the manner in which such change may be effected is charted in the decisions herein first cited.
*345 Furthermore, the proposed action of the Board of Commissioners constitutes a clear invasion of the prerogatives of the Board of Education. The latter Board, not the Board of Commissioners, is vested with authority to decide whether there shall be one central high school or two high schools located in different sections of the County; to effect consolidations and to decide all like questions connected with the efficient operation of the schools of the County. Kreeger v. Drummond, supra, and cases cited.
It would seem that the avowed intention of the Board of Commissioners involves a complete change of purpose in respect to high schools, Waldrop v. Hodges, supra, Rider v. Lenoir County, 236 N.C. 620, 73 S.E.2d 913; G.S. 153-107, rather than a change in the manner and method of accomplishing that purpose, Feezor v. Siceloff, supra. It contemplates one central high school rather than two located in different administrative units of the County. This would involve the complete abandonment of any provision for a high school in one school administrative unit and the conversion of another in a different unit to serve all the white high school children of the County. This in turn entails the transfer of high school pupils and possible consolidations. What action, if any, the proper authorities may take in respect thereto is not disclosed. Kreeger v. Drummond, supra. Final decision on this phase of the case must, therefore, await future developments.
Our conclusions on the several questions presented for decision are supported by the decisions herein first cited.
It follows that the court below erred in concluding that the Board of Commissioners of Anson County may now abandon the project for a new high school and auxiliary buildings in the northwestern section of the County; reduce the amount of the authorized bonds to be issued and sold; and thus refuse to furnish the funds for a project it has already approved as a necessary part of the County school system. The cause will be remanded to the end that such orders and decrees may be entered as may be necessary to effectuate the purposes for which said bonds were authorized in compliance with this opinion.
Error and remanded.
PARKER, J., took no part in the consideration or decision of this case.